Citation Nr: 1518415	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 4, 2009 for a grant of service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1986 to February 1989, and also had prior Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an earlier effective date for the establishment of service connection for bilateral hearing loss. 

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed his initial claim for service connection for hearing loss in March 1989.  In a December 1989 rating decision, the RO denied service connection for bilateral hearing loss, and in April 1990, the RO notified the Veteran of the determination and of his appellate rights.  In August 2009, the Veteran filed an application to reopen his claim of service connection for hearing loss, which was granted by the RO in June 2011, effective the date his reopened claim was received, i.e., August 4, 2009.

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  In this case, at the April 2015 Board hearing, the Veteran asserted that the RO's December 1989 rating decision that denied his earlier claim was the product of clear and unmistakable error.  To date, the RO has not considered whether its December 1989 rating decision contained clear and unmistakable error.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear and unmistakable error, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on August 4, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).  Thus, if VA determines that the December 1989 rating decision contains clear and unmistakable error, the effective date would be assigned as if there were no such determination.

The Veteran's challenge to the December 1989 rating decision is thus inextricably intertwined with his claim of entitlement to an earlier effective date for service connection for hearing loss because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id.; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's earlier effective date claim until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and must remand this case for initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the RO's December 1989 rating decision that denied service connection for bilateral hearing loss.  Thereafter, reconsider the Veteran's claim of entitlement to an effective date prior to August 4, 2009 for service connection for bilateral hearing loss. 

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




